DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Prior Art of Record
There are currently no prior art rejections against claims 1-20.
The closest prior art of record includes AFK System of GodsWar Online (hereinafter AFK), in view of Ng et al., WO 2007/102805 A1 (hereinafter Ng), in view of LeBlanc et al., US 2008/0234049 A1 (hereinafter LeBlanc), and further in view of “Using a Genetic Algorithm to Tune First-Person Shooter Bots” by Nicholas Cole, Sushil J. Louis, and Chris Miles (hereinafter Cole).
AFK is a game play mode for the game GodsWar Online wherein a player may direct his game character to continue game play while the player is away (AFK [p. 4]).  AFK is essentially an artificial intelligence (AI) bot that directs the player’s game character while the player is offline.  
LeBlanc teaches wherein a game may be customized by replacing media assets with player preferred content (LeBlanc [Abstract]).  
Ng teaches an enhanced sound system that allows output generated by the game software to be enhanced at the sound generation layer (Ng [Abstract]).  A GUI may be used to modify variables related to sound adjustment (NG [P6:13-21]).  
Many commercial bots cheat to play well (Cole, IV. Methodology [p. 142]).  Cheating game AI destroys the game experience (Cole, IV. Methodology [p. 142]).  Cole teaches wherein bots “use sensor information gathered from their environment much like human players. For example, if they detect another player it is only because the bot has a line of sight to the player, or it has heard the player's footsteps” (Cole, IV. Methodology [p. 142]).  
The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,364,750 B2; claims 1-20 of U.S. Patent No. 9,975,048 B2; claims 1-20 of U.S. Patent No. 10,870,055 B2; claims 1-20 of U.S. Patent No. 11,224,812 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite only slight variations from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715